UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

KELLY LEWIS, )
)
Plaintiff, )

) Case No.: 4:19-cv-02917 SRC
v. )
)
SAINT LOUIS COUNTY, )
MISSOURL et al., )
)
Defendant. )

MEDICAL AFFIDAVIT CONCERNING
THIRD PARTY DEFENDANT DEFENDANT NEAL M. MANGALAT, M.D

COMES NOW, Gregory D. DeBeer, Counsel for Defendants / Third Party Plaintiff Gail
Murphy, and states pursuant to Missouri Revised Statutes §538.225 as follows:

1. The affiant is a duly licensed attorney in the State of Missouri and has been retained
to represent Defendants / Third Party Plaintiff Gail Murphy in the above styled matter.

* sined acuitenrn aninian Seam 7 tag qaqmean that ae |
; Obtained a written opinion from a medical physician that Third

No
JH
—
}

:
B
he.
cot
.
2
.

Party Defendant Neal M. Mangalat, M.D. failed to use such care while treating decedent on or
about February 23, 2019, that a reasonably prudent and careful health care provider would have
under similar circumstances and that such failure to use such reasonable care directly caused or
directly contributed to cause the damages claimed in the First Amended Complaint.

3. That the aforesaid consulting health care provider is Steven M. Bird, M.D., an
emergency physician licensed to practice medicine in Massachusetts. Dr. Bird is actively
practicing substantially the same specialty as Third Party Defendant. Dr. Bird’s address is:

Department of Emergency Medicine
University of Massachusetts Medical School

355 Lake Avenue North — LA-167
Worcester, MA 01655
Case: 4:19-cv-02917-SRC Doc. #: 106 Filed: 02/03/21 Page: 2 of 2 PagelD #: 702

See attached curriculum vitae, incorporated herein.

4. Additionally, Plaintiff's retained expert Greg Skipper, M.D. stated in his previously
produced report that “[i]t is my opinion that to a reasonable degree of medical certainty that St.
Mary’s Hospital and staff were negligent in failing to appropriately care for Mr. Shy. The failure
of the medical team to take timely and appropriate action, was a direct cause of his death.”

Emergency Room and its staff. See Dr. Skipper’s Report and curriculum vitae.

Respectfully submitted,

WIEDNER & McAULIFFE, LTD.

  

 

eer, #62129
101 South Hanley, Suite 1450
St. Louis, Missouri 63105
(314) 721-3400 — telephone
(314) 725-5755 — fax

gddebeer@wmlaw.com

MS UUs (be

Subscribed and sworn to before this 3rd day of February, 2021.

hic MARY HOBENOLT . ’ ~) Ay 4d cae
ublic - No ea : ff , %
» State of MISSou C_UK/ / / L CK
Commissioned for St. Louis County LA (Aa
7 eG 7 *
J

 

 

My Commission Expires: August 12, 2024
Commission Number: 16812451

CERTIFICATE OF SERVICE

The undersigned certifies that on February 3, 2021, a copy of the foregoing was served
on all parties electronically via this Court’s Electronic Filing System.

/s/ Gregory D. DeBeer

 
